department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc ita b1 presp-152782-01 internal_revenue_service national_office legal advice memorandum for area_counsel small_business self-employed area from subject associate chief_counsel income_tax and accounting colorado conservation_easement credit presp-152782-01 this memorandum responds to your request for advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent previously by a memorandum dated date we provided chief_counsel_advice to your office on a related matter at that time we concluded that the transferee of a colorado conservation_easement credit is entitled to a federal tax deduction when using the credit to reduce state taxes we also stated that we would provide a supplemental response on issues affecting the original recipient of the credit after consideration we have determined that these issues along with certain other issues raised in connection with the federal tax treatment of state tax_credits would be best addressed in official published guidance this will allow full consideration of concerns we have identified with respect to the tax treatment of these and other refundable and transferable state tax_credits and help ensure uniform treatment of taxpayers in addition we will be able to take into account the interplay of the issues you raised with certain legislation concerning the tax treatment of conservation easements now pending in congress accordingly our office will recommend that the treatment of state tax_credits including credits such as the colorado conservation_easement credit be addressed in published guidance please be aware that the decision to issue published guidance must be approved at higher levels pending resolution of these issues we cannot furnish definitive advice on the questions you raised however we are providing an updated summary of the facts and a brief discussion of the two key questions concerning the tax treatment of the original recipient of the conservation_easement credit and some of the concerns presp-152782-01 and considerations that will need to be taken into account in answering those questions facts for tax years beginning on or after date a colorado state_income_tax credit is available for the donation of all or part of the value of a perpetual conservation_easement in gross by resident individuals c corporations partnerships s_corporations other similar pass-through entities estates and trusts colo rev stat see generally colorado department of revenue fyi -- income - gross conservation_easement credit date state explanation if a charitable deduction is claimed on the federal_income_tax return for any donation subject_to the credit the amount deducted from federal taxable_income must be added back to determine the taxpayer’s colorado taxable_income colo rev stat g and f however if the federal deduction exceeds the amount of the credit created by the donation then the addback is only the amount equal to the credit including any credit carried forward to future tax years see state explanation p amount for tax years beginning on or after date but before date the credit is equal to the fair_market_value of the donated portion of a perpetual conservation_easement in gross created upon real_property located in colorado but the credit cannot exceed dollar_figure for any donation for tax years beginning on or after date the credit is equal to of the first dollar_figure of the fair_market_value of the donated portion of such conservation_easement when created and of all amounts of the donation in excess of dollar_figure except that the credit cannot exceed dollar_figure per donation colo rev stat a to the extent of a taxpayer's net_income_tax liability a taxpayer can always use the credit in full if the credit exceeds the tax_liability there are three possibilities carryover refund or transfer carryover any unused portion of the credit may be carried forward by the taxpayer for up to years colo rev stat a only one credit may be claimed each year section additional credits may not be earned by the taxpayer during any year to which a prior conservation_easement credit is being carried forward either by the taxpayer or by another taxpayer who has received a transferred credit from that taxpayer id a taxpayer is not permitted to carry back the credit to years prior to the donation of the easement refund refundability of the credit will depend on whether there are excess state revenues in the prior year that must be refunded to colorado taxpayers under the state constitution if there is no surplus the credit is not refundable if there is a under section of article x of the colorado constitution this surplus is based on spending limits determined by factors such as inflation population growth voter authorization etc the determination of whether there is a surplus is announced in october or november of the following year it is our understanding that the state of colorado had surpluses for the past few years and does not expect to have surpluses presp-152782-01 surplus at the election of the taxpayer the credit can exceed the amount of the net tax_liability with the balance being refunded to the taxpayer however in such a case for donations made during tax years beginning on or after date but before date the total credit for the year including the nonrefundable and refundable portions cannot exceed dollar_figure for donations made during tax years beginning on or after date the amount is dollar_figure colo rev stat b iii transfer a taxpayer may transfer all or a part of the unused portion of the credit to a transferee who meets the definition of a taxpayer who can claim the credit colo rev stat the credit may be transferred to more than one transferee for donations made during tax years beginning on or after date but before date the minimum amount of unclaimed credit that can be transferred to any one transferee is dollar_figure for donations made during tax years beginning on or after date there is no minimum amount transferred credits are always nonrefundable for the transferee although they may be carried over a transferee may not transfer the credit to another discussion i major issues the key feature that raises the two primary issues in this fact pattern is the fact that the transfer of the conservation easement-which is generally appreciated property-entitles the taxpayer to a substantial financial benefit for up to the full fair_market_value of the easement the first major issue this raises is whether to the extent a taxpayer is effectively reimbursed for the transfer of the easement through the use refund or transfer of the credit that benefit is a quid pro quo that reduces or eliminates a charitable_contribution_deduction under sec_170 a subsidiary issue is whether when the benefit takes the form of a reduction in state tax_liability disallowing a deduction under sec_170 entitles the taxpayer to an equivalent deduction for a deemed payment of state tax under sec_164 or sec_162 the other major question is whether the benefit of the state conservation_easement credit is in substance an amount_realized from the transfer of the easement under sec_1001 generally resulting in taxable capital_gain although there may be authority to defer recognition of that gain until the benefit is actually realized through use for the next several years a state non-profit organization will act as a clearinghouse for the transfer of these credits donors will register with this organization to sell their credits for a specified percentage of face value eg buyers will sign a letter of intent to pay a specified percentage of face value eg and the difference will go to the organization to cover its costs presp-152782-01 refund or transfer of the credit failure to tax that gain altogether is arguably unfair to taxpayers who sell conservation easements or other appreciated_property and receive cash to take a simplified example assume a taxpayer in state a and a taxpayer in state b each transfer a conservation_easement with a tax basis of dollar_figure and a fair_market_value of dollar_figure to a state_agency the taxpayer in state a sells the easement to a state_agency for a cash payment of dollar_figure the taxpayer in state b donates the easement to a state_agency and receives a cash payment of dollar_figure as a refundable tax_credit for federal_income_tax purposes the taxpayer in state a would not have a sec_170 deduction and would pay tax on the dollar_figure of capital_gain if the taxpayer in state b is able to deduct dollar_figure as a charitable_contribution and avoid paying tax on the capital gain-a double benefit that is generally allowed under sec_170 when taxpayers donate appreciated property-it is difficult to explain why the two taxpayers should be treated differently since both received dollar_figure in cash even if the dollar_figure sec_170 deduction for the taxpayer in state b is offset by treating the dollar_figure refundable_credit payment as ordinary_income the resulting offset cancels out the benefit of the charitable deduction but still allows the taxpayer in state b to exclude of the dollar_figure capital gain-a benefit not available to the similarly-situated taxpayer in state a even under the proposed_legislation discussed below similar concerns are raised when the benefit of the state conservation_easement credit is realized in the form of a reduction in state tax or through sale of an excess_credit to a third party finally there is the question of whether taxpayers should be treated differently because they donated an easement to a charitable_organization rather than a state_agency ii charitable deduction under sec_170 the first issue that will need to be considered under the sec_170 analysis is whether the receipt of a state tax_credit is a substantial_return_benefit the external features of a transaction should be examined to determine whether a taxpayer transferred money or property to a charity with the expectation of a quid pro quo 490_us_680 here a taxpayer receives the state credit for transferring an easement to a governmental entity or sec_501 organization as demonstrated by 449_f2d_413 ct_cl the benefit does not need to come from the donee and the benefit does not need to be specifically quantifiable at the time of the transfer see also sec_1_170a-14 under the return benefit analysis we will need to consider the fact that the tax_benefit of a federal or state charitable_contribution_deduction is not viewed as a return benefit that reduces or eliminates a deduction under sec_170 or vitiates presp-152782-01 charitable intent the question is whether a program such as colorado's is distinguishable if there is a return benefit we need to determine whether a taxpayer at least in some circumstances can satisfy the requirements under 477_us_105 to show that the taxpayer knowingly contributed an easement in excess of the value of the state credit received in return see sec_1_170a-14 for example do the external features of a transaction demonstrate donative_intent to the extent a taxpayer arranges to sell the credit to a third party for a discounted amount before transferring the easement to a charity see generally sec_1_170a-1 revrul_67_246 1967_2_cb_104 iii disposition under sec_1001 the second primary issue to consider is whether because the original recipient of the conservation_easement credit has essentially transferred property usually appreciated_property in return for a payment or other financial benefit measured by the value of the transferred property the transaction should be treated as a disposition of property generally resulting in capital_gain a refunds this issue is most clearly presented in the case of a refundable_credit that is paid to a taxpayer in return for an easement transferred to the state as discussed in the example above it is difficult to distinguish this situation from other situations in which state agencies purchase conservation easements for cash b credits if the benefit received by a particular taxpayer is a reduction in state tax_liability resulting from the application of the credit we need to consider whether the general treatment of a nonrefundable state tax_credit as a reduction in tax_liability should apply a reduction in liability generally confers a benefit in the same manner as an outright payment and is often taxed as such but when the liability that is reduced is one that like the liability for state tax would be deductible if paid it is often unnecessary and overly complex to recharacterize the transaction as a deemed payment to the taxpayer followed by a deemed payment by the taxpayer since the see mclennan v united_states cl_ct subsequent proceedings cl_ct n aff’d 994_f2d_839 fed cir 84_tc_285 92_tc_1 aff’d 925_f2d_348 9th cir see also 109_tc_303 addressing the question of tax benefits as an amount_realized in a charitable bargain sale rather than as a quid pro quo issue presp-152782-01 resulting income and deduction would simply offset each other see eg sec_108 income not realized to extent of lost deductions revrul_79_315 1979_2_cb_27 holding iowa income_tax rebate used to reduce state tax_liability is neither gross_income nor deductible under sec_164 as state_income_tax paid however one situation in which a transaction is generally recharacterized is one in which a liability is reduced or satisfied by the transfer of property in order to reflect accurately the substance of the transaction such a transaction is generally treated as a deemed disposition of the property resulting in the realization of gain_or_loss followed by a deemed payment of the sales proceeds in satisfaction of the liability for example in our previous chief_counsel_advice on the tax treatment of a purchaser of a colorado conservation_easement credit we advised that rather than treating the purchaser's use of the credit as a reduction in state tax_liability which would deprive the purchaser of a deduction for the payment of state tax we viewed the situation as analogous to one in which the state permitted the taxpayer to pay the state tax_liability with property in such a case the taxpayer would be treated as having first disposed of the credit with the face_amount of the credit as an amount_realized and then paid the proceeds to the state resulting in a deduction for the full face_amount under sec_164 we need to consider whether a similar approach is appropriate for the original recipient of the conservation credit as well who would be treated as having disposed of the easement and then made a deemed payment of state tax with the proceeds c transfers if the benefit received by the transferor of a conservation_easement takes the form of cash received on the sale of the credit to another taxpayer the question is whether that benefit should be treated as an amount_realized from the disposition of the easement from the disposition of the credit itself or in some other manner this would affect the character of any gain as well as the basis to be used in the calculation d bargain sale another question is whether a taxpayer could be treated as making a bargain sale of an easement in certain circumstances-for example as discussed above to the note that recharacterizing the transaction in this way has the advantage of providing a rationale for allowing a deduction under sec_162 or sec_164 that would compensate for the denial of a sec_170 deduction this is appropriate since unlike the refund or transfer scenarios the taxpayer does not end up with cash when the state tax_credit is used to reduce state tax_liability presp-152782-01 extent that the amount received on the transfer of a credit is less than the value of the easement and the requirements of american bar endowment are satisfied e timing if or to the extent that it is determined that the benefit of the credit is an amount_realized from the transfer of the easement an additional issue to consider is whether the transaction should be considered as closed resulting in an amount_realized in the year the easement is transferred alternatively since the credit can be carried forward can the taxation of gain be deferred until the benefit of the credit is realized through sale refund or use in a manner similar to an installment_sale perhaps under the principles of 344_us_6 such treatment would also raise the issue of how the basis of the easement should be handled f transfers to charity another question is whether for sec_1001 purposes the benefit of the tax_credit should be viewed as an amount_realized from the transfer of an easement even though the easement is transferred to a charitable_organization rather than the state iv effect of pending legislation finally we note that a bill pending in the senate contains a provision that if enacted would affect the analysis of the state conservation_easement credit for easements transferred after date specifically sec_107 of h_r would add a new code sec_121a to provide for the exclusion of of the long-term_capital_gain for certain_sales of land interests to eligible entities for conservation purposes in the case of a bargain sale a taxpayer will not fail to qualify for a charitable_contribution_deduction solely because the taxpayer derives a tax_benefit from the partial exclusion of long-term_capital_gain from the sale the version of h_r passed by the house does not contain a provision similar to sec_107 associate chief_counsel income_tax and accounting by paul m ritenour chief branch cf revrul_88_95 1988_2_cb_28 notice_87_26 1987_1_cb_470 99_tc_259 aff’d without published opinion 24_f3d_249 9th cir
